TREG R. TAYLOR
ATTORNEY GENERAL

Aisha Tinker Bray
Assistant Attorney General
Office of the Attorney General
100 Cushman Street, Suite 400
Fairbanks, Alaska 99701
Telephone (907) 451-2811
aisha.bray@alaska.gov

Attorney for State of Alaska, Elondre Johnson,
Nathaniel Johnson, James Thomas, & Christine Joslin

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA

KYLE EYRE, as Personal Representative )
of the ESTATE OF CODY EYRE,           )
                                      )
       Plaintiff,                     )
                                      )
       v.                             )
                                      )
THE CITY OF FAIRBANKS, a municipal)
corporation, RICHARD SWEET, TYLER )
LARIMER, THE STATE OF ALASKA, )
ELONDRE JOHNSON, NATHANIEL            )
JOHNSON, JAMES THOMAS, III,           )
CHRISTINE JOSLIN, and                 )
JOHN DOES 1-10,                       )
                                      )
       Defendants.                    )
                                      )       Case No. 4:19-cv-00038-SLG


              NOTICE OF FILING CONVENTIONAL MATERIALS

      Pursuant to Local Rule 7.3(c), defendants State of Alaska, Trooper Elondre

Johnson, Trooper Nathaniel Johnson, Trooper James Thomas, and Trooper Christine




        Case 4:19-cv-00038-SLG Document 46 Filed 04/30/21 Page 1 of 2
Joslin hereby notify the Court and the parties that two (2) copies of Exhibits L, M, N, O,

P, and Q on DVDs are filed conventionally with the clerk’s office. Exhibits L, M, and N

are the body camera video of Officer Sweet, the dash camera video from Officer Sweet,

and the body camera video from Officer Larimer, respectively. Exhibits O, P, and Q are

the recorder audios from Trooper Joslin, Trooper E. Johnson, and Trooper Thomas,

respectively.

         DATED at Fairbanks, Alaska, this 30th day of April, 2021.

                                          TREG R. TAYLOR
                                          ATTORNEY GENERAL

                                          By: s/ Aisha Tinker Bray
                                                Aisha Tinker Bray
                                                Alaska Bar No. 9505028
                                                Attorney for State of Alaska,
                                                Elondre Johnson, Nathaniel Johnson,
                                                James Thomas, III, & Christine Joslin

CERTIFICATE OF SERVICE
This is to certify that on this 30th
day of April, 2021, a copy of the
foregoing document was served
electronically by ECF on:

March C. Choate, Esq.
Clinton M. Campion, Esq.
Zane D. Wilson, Esq.

/s/ Aisha Tinker Bray
Aisha Tinker Bray




Eyre v. City of Fairbanks, et al                             Case No. 4:19-cv-00038-SLG
Notice of Filing Conventional Materials                                       Page 2 of 2
            Case 4:19-cv-00038-SLG Document 46 Filed 04/30/21 Page 2 of 2
